Case 3:17-cr-00533-EMC Document 1444-2 Filed 01/29/21 Page 1 of 2




                       EXHIBIT A
     Excerpt from CEB (California) re NELOS
      Case 3:17-cr-00533-EMC Document 1444-2 Filed 01/29/21 Page 2 of 2




From CEB, California (Continuing Education of the Bar)

9 Global Positioning Systems (GPS), Cell Phones, and Other
Tracking Devices

                             3. Accuracy Issues
 §9.33 c. Network Event Location System (NELOS) Data
AT&T can provide Network Event Location System (NELOS) data to show the
approximate location of a cell phone, and counsel may attempt to argue that this data
is very accurate because the location information is based on GPS satellites with
atomic clocks and accurate information. However, this data may not be as accurate as
asserted. The NELOS patent states, "NELOS information can be received from a
NELOS component and can be derived from timed fingerprint location (TFL)
information associated with a user equipment (UE). TFL information and NELOS
information can be distinct from location information determined from conventional
techniques, which can provide for additional benefit.... As such, employing TFL
information for location determination is demonstrably different from conventional
location determination techniques or systems such as GPS, eGPS, triangulation or
multilateration in wireless carrier environments, near field techniques, or proximity
sensors. As an example, in contrast to a GPS system having a GPS receiver to receive
GPS signals, a TFL enabled smartphone can employ wireless radio timing signals
already associated with the wireless cellular service of the smartphone to determine
location such that both location information and cellular service are accommodated on
the same radio and additional energy for a second radio need not be expended." See
Patent #10,206,056, filed on February 12, 2019, available
at http://patft.uspto.gov/netahtml/PTO/srchnum.htm.
